Exhibit 99.1 May 23, 2012 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Shareholders Approve Additional Shares; Stock Split to Become Effective on or About June 1 Approve Other Proposals at Annual Meeting of Shareholders TULSA, Okla. – May 23, 2012 – ONEOK, Inc. (NYSE: OKE) today announced that shareholders voted to increase the number of authorized shares of ONEOK common stock to 600 million from 300 million in connection with the company’s previously announced two-for-one stock split. “This stock split follows several years of strong ONEOK share-price performance and underscores our confidence and commitment to continue to deliver attractive shareholder returns,” said John W. Gibson, ONEOK chairman and chief executive officer. “We anticipate the split will also put our stock price in a more attractive trading range for investors.” The stock split will consist of distributing to shareholders one share of ONEOK common stock for each share held as of May 24, 2012, the record date for the stock split. The additional shares will be distributed on or about June 1, 2012. On May 22, 2012, the company had approximately 104 million shares outstanding. The company last split its stock in June 2001 when it distributed to shareholders one share of common stock for each share outstanding. Other business items approved at today’s annual meeting included: The re-election of all directors to the ONEOK Board of Directors; The ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK for the year ending Dec. 31, 2012; The approval of additional authorized shares eligible for issuance under the ONEOK Employee Stock Award Program and the
